Citation Nr: 1752024	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis since July 15, 2014. 

2. Entitlement to service connection for post-traumatic stress disorder (PTSD). 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968. 

The issues of entitlement to an increased rating for the left ankle and for TDIU come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. Although the White River Junction RO issued the rating decision in June 2008, the Agency of Original Jurisdiction (AOJ) in this case is the RO in Detroit, Michigan, and it is the RO which certified the present appeal to the Board. 

The issue of service connection for PTSD comes before the Board from a January 2012 rating decision by the RO in Detroit, Michigan. 

The increased rating for left ankle claim was remanded by the Board for further development in July 2010 and July 2015. 

The Veteran testified before the undersigned Veterans Law Judge sitting at the Detroit RO in April 2010. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. Since July 14, 2014, the Veteran's residuals of a left ankle fracture manifested with marked ankle disability symptoms such as requiring the wearing of a brace, cane and walker, swelling, tenderness, abnormal gait, inability to stand for long periods of time, pain requiring the use of medication, dorsiflexion of 4 degrees and plantar flexion of 10 degrees. However, this disability did not result in a nonunion of the tibia and fibula, or ankylosis of the left ankle in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity for the entire time period since July 14, 2014.

2. The evidence is at least in equipoise that the Veteran has a PTSD diagnosis. 

3. The weight of the evidence is against a finding that the Veteran experienced an in-service stressor, specifically the witnessing of a paratrooper die during a base exercise. 

4. An acquired psychiatric disability, to include anxiety, and depression, is not etiologically related to service.

5. The Veteran's only service-connected disability, a left ankle fracture, has not been of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for service-connected residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis from January 30, 2008 to July 14, 2014 have not been met. 38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5262 (2016).

2. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

3. The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

The Veteran is seeking a rating in excess of 30 percent for his left ankle disability since July 14, 2014. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. §1155; 38 C.F.R. §4.1. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture if it more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The present appeal involves a disability of the musculoskeletal system. The Veteran currently has a 30 percent disability rating under DC 5010-5262 (degenerative arthritis due to trauma and impairment of the tibia and fibula) for his left ankle. Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2014). The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability. In this case, DC 5262 is used for rating the Veteran's impairment of the left tibia and fibula, while DC 5010 relates to traumatic arthritis, the underlying source of the disability.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy. 38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered. Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995). The Board notes, however, that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under DC 5262, for impairment of the tibia and fibula, a 10 percent rating is assigned for malunion of the tibia and fibula with slight knee and or ankle disability, a 20 percent rating is assigned for malunion with moderate knee or ankle disability, and a 30 percent rating is assigned for malunion with marked knee or ankle disability. A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace. Since this diagnostic code takes into account knee and ankle disabilities, the Board shall address whether the Veteran would receive a higher benefit under diagnostic codes for these disabilities. 

Furthermore, he might be able attain a greater benefit if his left ankle disability is rated under DC 5270 (ankylosis of the ankle) instead of the current diagnostic code. Under DC 5270, a 20 percent rating is assigned for ankylosis of the ankle in plantar flexion of less than 30 degrees. A 30 percent rating is assigned for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero and 10 degrees. A 40 percent rating is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion, or eversion deformity. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Board has carefully reviewed the evidence of record and concludes that, for the entire increased rating period from July 14, 2014, the record demonstrates that the Veteran's disability picture does not warrant a disability rating in excess of 30 percent for his left ankle fracture with soft tissue calcification and moderate osteoarthritis. 

Initially, the Board notes that since the Veteran's disability is currently rated as 30 percent disabling under DC 5010-5262, his left ankle disability symptoms can only receive a higher benefit of a 40 percent disability rating under DC 5262 if there is evidence of nonunion of the tibia and fibula with loose motion and requiring the use of a brace. Alternatively, he may be able to obtain a higher benefit of a 40 percent rating under DC 5270 if the evidence shows ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than ten degrees or with an abduction, adduction, inversion, or eversion deformity. The remaining diagnostic codes related to the knee, leg, and ankle would not provide a higher benefit for the Veteran's symptoms as these diagnostic codes do not provide for a rating in excess of 30 percent (apart from DC 5256 for ankylosis of the knee, which the evidence in this case does not support). 

Furthermore, the Veteran may not be assigned separate ratings under DC 5262 (impairment of the tibia and fibula) and DC 5270 (ankylosis of the ankle) as this would constitute pyramiding. Likewise, the combination of DC 5262 and DCs 5256, 5257, 5258, 5259, 5260, 5261, 5271, 5272, 5273, or 5274 would also constitute pyramiding under VA laws and regulations. The critical element in permitting the assignment of several ratings under the various diagnostic codes is that none of the symptomatology for any of the disabilities is duplicative or overlapping the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

DC 5262 provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability" or nonunion of the tibia and fibula with loose motion, requiring a brace. 38 C.F.R. § 4.71a. Malunion is "union of the fragments of a fractured bone in a faulty position." Dorland's Illustrated Medical Dictionary 1115 (31st ed. 2007). Nonunion is the "failure of the ends of a fractured bone to unite." Id. at 1309. Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening. See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012). Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity. Id. A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities. Id.at 2971. 

Looking to the plain meaning of the terms used in the rating criteria, "disability" is defined as "incapacity or lack of ability to function normally" that may be either physical, mental or both, including anything that causes such incapacity. Dorland's Illustrated Medical Dictionary at 533. Thus, the requirement of knee or ankle "disability" under DC 5262 is broad enough to encompass symptoms including limitation of motion due to pain as well as instability. The U.S. Court of Appeals for Veterans Claims has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions." Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). Further "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent." Dorland's Illustrated Medical Dictionary at 936. Thus, the requirement of knee or ankle "disability" under DC 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability. The other requirement under DC 5262 is that there be malunion or nonunion of the tibia and fibula. 

Here, DC 5262 overlaps with DC 5270, and the remaining diagnostic codes noted above, by providing ratings based, at least in part, on symptoms of motion, instability, and other symptoms classified as marked knee or ankle disability which are already contemplated by those diagnostic codes. Thus, the only way the Veteran may receive a rating in excess of 30 percent for his left ankle disability is if the claims file contains evidence of a nonunion of the tibia and fibula with loose motion requiring the use of a brace, or evidence of ankylosis of the left ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion, or eversion deformity.

The Veteran had a VA examination in July 2015. He reported an 8 out of 10 pain level in his left ankle and indicated that he has flare-ups 5 times in the past month. He takes narcotic pain medication for the ankle pain. The VA examiner reported functional loss in that the Veteran is not able to walk more than 100 yards and needs a cane or a walker. The Veteran's dorsiflexion was 0 to 4 degrees and his plantar flexion was 0 to 10 degrees and the range of motion itself contributed to a functional loss defined as severe pain on movement. There was also evidence of pain with weight bearing as well as objective evidence of tenderness around the left ankle. The Veteran was not able to perform repetitive use testing due to severe pain. The Veteran was not examined during a flare-up and therefore the VA examiner could not opine on functional loss during a flare-up without resorting to mere speculation. The Veteran's left ankle strength was 4/5 in dorsiflexion but he did not have muscular atrophy. The Veteran also did not have ankylosis or ankle instability. The Veteran must regularly use braces, constantly use a cane and occasionally use a walker. 
The Board notes that there is no evidence of a nonunion of the tibia and fibula with loose motion requiring the use of a brace, or evidence of ankylosis of the left ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion, or eversion deformity. Therefore, a higher rating of 40 percent is not warranted. 

The Board also considered the Veteran's functional loss and difficulty performing repetitive use testing. However, even though the Veteran experiences significant ankle pain, it cannot be said that the disability equates to one manifested by non-union or anklyosis of the ankle.  As such, the claim must be denied. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  

Treatment records from 2011 show diagnoses of mood disorder as well as depressive episodes.  There was an assessment of "possible PTSD" in November 2011. The Veteran also requested a referral to the PTSD program. It is unclear from the evidence if there is a definitive diagnosis for PTSD but the Board finds that the evidence is at least in equipoise that the Veteran has a diagnosis for a mental health condition to include PTSD. Therefore, element (1) is established. 

In terms of element (2), the weight of the evidence is against finding that the Veteran's reported stressor occurred as there is no corroborating evidence of witnessing a paratrooper's death during a unit exercise and the Veteran is not contending that he developed PTSD from engaging in combat.  The Veteran wrote in an August 2011 statement that he witnessed another paratrooper jump from a plane right before him and break his neck. The Veteran stated he has nightmares regarding this incident and listed the incurrence date as the year 1967. In January 2012, the Veteran wrote about the incident again and indicated that it happened in the year 1967. Again, in February 2012 and October 2014, the Veteran mentioned the incident but only that it occurred in the year 1967. VA requested in April 2015 that the Veteran provide a 60 day time frame for the incident to have occurred. The Veteran responded in May 2015 that he did not know the date or month. Moreover, the Veteran never provided a name or any identifying information for the paratrooper who died in the accident. In December 2015, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a formal finding of lack of information to corroborate the claimed stressor. 

The Veteran's stressor cannot be corroborated at this time, therefore, element (2) is not met. 

Finally, in terms of mental health disorders other than PTSD, there is no evidence that the Veteran reported any mental health symptoms in service. In addition, the evidence is against finding that the Veteran's mood disorder, anxiety or depression is related to service. 

III. TDIU

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's sole service-connected left ankle disability has been rated 30 percent since March 1, 2006. The Veteran's total disability rating was 30 percent from March 1, 2006. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran does not meet the minimum threshold requirements for schedular consideration for a TDIU. Additionally, the Veteran had a VA examination in July 2015 where the examiner opined that the Veteran's ability to work was impacted in terms of limited standing and walking but he was not precluded from sedentary work. There is no additional evidence to suggest that the Veteran's left ankle condition precludes him from all employment. 

The Veteran further contends that he is currently found disabled under SSA regulations since 2002 due partially to his left ankle condition. However, SSA utilizes different methodology and criteria to include factors such as age. Moreover, this disability determination was made based on other disabilities such as obesity, sleep apnea, hypertension, diabetes mellitus and hyperlipidemia and not solely the service-connected left ankle disability. Therefore, the Board finds the SSA determination to be of limited probative value. 

In the absence of any medical expert opining that the Veteran is unable to work due to his left ankle traumatic arthritis, the Board finds that the claim must be denied. 

IV. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in several letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file. An examination was provided for the Veteran's left ankle claim and associated TDIU claim. However, the Board notes that no VA examination has been obtained for the Veteran's PTSD claim. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed above, the evidence does not satisfy the standards of McLendon, as there is no evidence to corroborate the claimed in-service stressor. It was not found necessary to provide an examination or medical opinion for the Veteran's PTSD. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).

Finally, there has been substantial compliance with remand directives. The Veteran's TDIU claimed was adjudicated and the Veteran was provided with a new examination for his left ankle condition. 


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis since July 15, 2014 is denied. 

Entitlement to service connection for post-traumatic stress disorder (PTSD) is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability is denied. 





______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


